Case 19-05006   Doc 37-4   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  E Page 1 of 3




                                                                  Exhibit E


                                                                                     0051
Case 19-05006   Doc 37-4   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  E Page 2 of 3




                                                                                     0052
Case 19-05006   Doc 37-4   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  E Page 3 of 3




                                                                                     0053
